Case 2:19-cv-00043-JRG Document 81 Filed 12/03/19 Page 1 of 2 PageID #: 2427



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


REVOLAZE LLC.,

                Plaintiff,

        v.                                            Case No. 2:19-CV-00043-JRG

J.C. PENNEY CORPORATION, INC., AND                    JURY TRIAL DEMANDED
J.C. PENNEY PURCHASING
CORPORATION,

                Defendants.



                             NOTICE OF ATTORNEY APPEARANCE

       The undersigned attorney hereby enters an appearance as counsel of record for

Defendants J.C. Penney Corporation, Inc. and J.C. Penney Purchasing Corporation, and is

authorized to receive service of all pleadings, notices, orders and other papers in the above-

captioned matters on behalf of said defendant.




Dated: December 3, 2019                               Respectfully submitted,


                                                      /s/ Alan M. Fisch
                                                      Alan M. Fisch
                                                      alan.fisch@fischllp.com
                                                      FISCH SIGLER LLP
                                                      5301 Wisconsin Avenue NW
                                                      Fourth Floor
                                                      Washington, DC 20015
                                                      +1.202.362.3600

                                                      Attorney for J.C. Penney Corporation, Inc.
                                                      and J.C. Penney Purchasing Corporation.
Case 2:19-cv-00043-JRG Document 81 Filed 12/03/19 Page 2 of 2 PageID #: 2428




                                CERTIFICATE OF SERVICE

       I hereby certify that on December 3, 2019, I electronically filed the foregoing with the

Clerk of the Court for the United States District Court for the Eastern District of Texas, Marshall

Division, via the CM/ECF system, which will send a notice of filing to all counsel of record who

have consented to service by electronic means.

                                                                    By: /s/ Alan M. Fisch
                                                                            Alan M. Fisch
